DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 12/11/2020, this is a First Action Allowance on the Merits. Claims 1-9 are currently allowed in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 12/11/2020, assigned serial 17/118,759. and titled “Control Method and Robot System”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-9 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1 and 9. 

The present application is directed to a non-obvious improvement over the following prior art references:

US 4,955,654 to Tsuchihashi et al - which is directed to a sensor for detecting a force (or torque) to be applied to an end effector is provided, and the speed of a driving device of an end effector is controlled in such a manner that the result of detection obtained from the sensor is fed back to a control circuit for the driving device of the end effector so that the force (or torque) to be applied to the end effector is limited and does not exceed a predetermined level.

US 5,363,474 to Sarugaku et al- which is directed to system for controlling an industrial robot, which is simplified in operation and capable of direct-teaching safely all the time. The system is provided with means (131 and 132) for monitoring a magnitude of an external force applied to the forward end of a hand during direct teaching, so that the motion of the robot can be forcibly restricted when the external force reaches a predetermined value of there above. Furthermore, when the system is operated to be set in a direct teach mode, a process (136) of correcting the offset of a force sensor is performed automatically. By monitoring a force detected by the force sensor, the discrimination is made as to whether an external force to operate the robot at an abnormal speed is applied to the robot or not, and when the external force becomes higher than a reference value, a mode of prohibiting the operation of the robot by the external force (position control mode) is set, or current supplied to a servo motor is cut off to prevent the robot from going into the erroneous operation due to an erroneous control.


US 2003/0225479 to Waled - which is directed to method, the robot is stopped on its path. Thus, robot operation can be resumed directly from the stopping position without any further position correction or workpiece rejects. Also, stopping the machines on their paths ensures that no collisions will occur while the machines are decelerating to a stop. [0019] In another embodiment of the invention, the robot is stopped off its path. This means that each axis is slowed down from its actual speed to zero following a configurable profile. This can be achieved by short-circuit braking, wherein the motors are decelerated by mechanical brakes and by generator operation. Such a breaking procedure is advisable if a motor cannot be stopped on the path because the ramp is too steep, or for other reasons.

Thus, the prior art references do not disclose the recited claim limitations when considered as a whole.
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-8, are deemed allowable as depending either directly or indirectly from allowed independent claim 1.

c.	Therefore, Claims 1-9 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.      
                           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, AU 3664